Citation Nr: 9904037	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-32 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for blurred vision of 
the left eye, to include limited visual field.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Yeager, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1956 to 
February 1977.

This appeal arises from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, with determined that the veteran had not 
submitted new and material evidence to reopen a claim for 
service connection for blurred vision of the left eye.


FINDINGS OF FACT

1.  A May 1977 rating decision denied service connection for 
blurred vision of the left eye; the decision was not timely 
appealed by the veteran and became final.

2.  Evidence submitted since the May 1977 rating decision is 
new, probative of the issue of service connection, and so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  All relevant evidence necessary for an equitable 
determination of the veteran's claim of entitlement to 
service connection for blurred vision of the left eye, to 
include limited visual field, has been obtained by the RO.

4.  Competent medical evidence links blurred vision in the 
veteran's left eye to a visual field defect, which the 
medical evidence further associates with in-service trauma to 
the left eye.



CONCLUSIONS OF LAW

1.  The May 1977 rating decision denying service connection 
for blurred vision of the left eye is final.  38 U.S.C. 
§ 4005 (U. S. Government Printing Office (GPO) 1976); 
38 C.F.R. §§ 3.104, 20.302 (1976).

2.  Evidence submitted since the May 1977 rating decision is 
new and material, requiring reopening of the veteran's claim.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156(a) (1998).

3.  Blurred vision of the veteran's left eye, to include 
limited visual field, was incurred during active military 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a May 1977 rating decision, the RO denied the veteran's 
claim of entitlement to service connection for blurred vision 
of the left eye, and the veteran was notified of that 
decision by letter in the same month.  The reverse of the 
notification letter contained a notice of procedural and 
appellate rights which advised the veteran that he had one 
year from the date of notification to appeal the decision, 
and explained other appellate rights.  The May 1977 decision 
was not timely appealed, and became final.  See 38 U.S.C. 
§ 4005 (U. S. Government Printing Office (GPO) 1976 ed.) ; 
38 C.F.R. §§ 3.104, 20.302 (1976).  As such, the veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In its May 1977 rating decision, the RO noted the in-service 
history of blurred vision and eye trauma related to the 
veteran's November 1966 motor vehicle accident (as the result 
of which, service medical records show that he was 
hospitalized for approximately one month).  However, it also 
noted that the veteran's vision was recorded as 20/20 in his 
right eye and 20/25 in his left eye at the time of his pre-
retirement physical examination (in September 1976), and that 
no report of any other abnormality of the eye was noted at 
that time.  Accordingly, in the absence of any medically 
documented eye disability, it denied service connection for 
blurred vision of the left eye.

Since the May 1977 decision, the new evidence in the file 
submitted by the veteran includes a June 1998 letter from the 
Chief of Ophthalmology at Headquarters, U. S. Army Medical 
Department Activity, Fort Sill, Oklahoma.  This letter 
indicates that the veteran had cataracts removed from both 
eyes (in August 1997), and that his visual acuity was 
currently 20/20 bilaterally, "with a correction of sph OD 
and -1.00 +1.00 X 135 OS."  However the letter also reports 
a dense inferior scotoma of the left eye, including fixation 
and a "less pronounced" upper visual field decrement.  The 
veteran's dilated fundus examination (DFE) was reportedly 
notable for pronounced cupping with pallor of the left eye.  
The ophthalmologist's summary diagnosis of the veteran's 
condition is good visual acuity bilaterally with a limited 
visual field of the left eye, "most likely due to his trauma 
to his left eye in the past."  Attached to the June 1998 
letter are treatment and operative notes from June 1997 to 
June 1998.  The sole history of trauma discussed in these 
notes is the 1969 in-service truck accident reported by the 
veteran and documented in his service medical records.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it 
"tend[s] to prove, or actually prov[es] an issue."  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997), citing Black's Law 
Dictionary 1203 (6th ed. 1990).  Secondly, the evidence must 
be shown to be actually "new," that is, not of record when 
the last final decision denying the claim was made.  See 
Evans, 9 Vet. App. at 283; Struck v. Brown, 9 Vet. App. 145, 
151 (1996).  The final question is whether the evidence "is 
so significant that it must be considered in order to fairly 
decide the merits of the claim." Hodge v. West, 155 F.3d 
1356, 1359 (Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  
This need not mean that the evidence warrants a revision of 
the prior determination, but is intended to ensure the Board 
has all potentially relevant evidence before it.  See Hodge, 
155 F.3d at 1363, citing "Adjudication; Pensions, 
Compensation, Dependency: New and Material Evidence; Standard 
Definition," 55 Fed. Reg. 19089 (1990).  New evidence will 
be presumed credible at this point solely for the purpose of 
determining whether a claim should be reopened.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  If all three tests 
are satisfied, the claim must be reopened.

Applying the above analysis to the evidence submitted by the 
veteran since the last final rating decision, the Board finds 
that the June 1998 letter is new and material and requires 
reopening of the veteran's claim.  The opinion expressed in 
the letter directly addresses the issue of the etiology the 
veteran's left eye visual field defect and active military 
service, and associates the defect with prior trauma, shown 
in the associated treatment notes and active duty medical 
records to have occurred during the veteran's military 
service.  Since it is clearly "so significant that it must 
be considered in order to fairly decide the merits of the 
claim," the new evidence is material to the issue of service 
connection. 38 C.F.R. § 3.156; Hodge, 155 F.3d at 1359, 1363.  
Accordingly, the Board concludes that the veteran's claim 
must be reopened.  38 U.S.C.A. § 5108.

Having reopened the veteran's claim, the underlying issue 
must now be adjudicated. Before the Board may proceed, 
however, it must first determine whether rendering a decision 
prior to consideration of the issue by the agency of original 
jurisdiction (the RO) will have prejudiced the veteran in the 
course of his appeal. See Bernard v. Brown, 4 Vet. App. 384, 
393-94 (1993).  Because the Board's decision will result in a 
grant of service connection, the appellant is not prejudiced, 
and remand of the claim to the RO for additional 
consideration is not required.

VA may pay compensation for "disability resulting from 
personal injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110.  To establish service 
connection for a claimed disability, the evidence of record 
must demonstrate that "a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein."  See, 38 C.F.R. § 3.303(a).

Here, the veteran's service medical records demonstrate that 
he was involved in a motor vehicle accident in November 1966, 
which caused multiple trauma, including to the left eye.  
Shortly after the accident, in December 1966, the veteran 
complained of blurred vision in the left eye, and received 
treatment for this condition.  Although the veteran's visual 
acuity was recorded as 20/20 in his right eye and 20/25 in 
his left eye at the time of his pre-retirement physical 
examination, there is no indication that any measurements of 
his visual field were taken.  In this regard, there appear to 
be no inconsistencies between the veteran's final active duty 
physical examination and his current complaint of blurred 
vision of the left eye secondary to a visual field defect.

As discussed above, the June 1998 letter from the Chief of 
Ophthalmology at Fort Sill reports a dense inferior scotoma 
of the left eye, including fixation and an upper visual field 
decrement, together with pronounced cupping with pallor of 
the left eye noted on his DFE.  The ophthalmologist's 
diagnosis was a limited visual field of the left eye, "most 
likely due to his trauma to his left eye in the past," and 
the only ocular trauma evidenced in the claims file is that 
which occurred at the time of the veteran's November 1966 
motor vehicle accident (which is referenced in Ft. Sill's 
June 1997 treatment notes).

Accordingly, since the competent medical evidence establishes 
a current visual field defect in the left eye, presumably 
resulting in the veteran's blurred vision, and this defect is 
linked to the veteran's in-service trauma, the Board finds 
that service connection for blurred vision of the left eye, 
to include to include limited visual field, must be granted.



ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for blurred vision of 
the left eye, to include to include limited visual field, is 
reopened and granted.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


- 3 -


